Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         18-FEB-2021
                                                         08:05 AM
                                                         Dkt. 17 OGAC




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                      U.S. BANK TRUST, N.A.,
         AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST,
                  Petitioner/Plaintiff-Appellee,

                                 vs.

PATRICK LOWELL VERHAGEN; PATRICK LOWELL VERHAGEN, TRUSTEE OF THE
 PATRICK LOWELL VERHAGEN REVOCABLE TRUST DATED OCTOBER 29, 1999
                 Respondent/Defendant-Appellant,

                                 and

                      WELLS FARGO BANK, N.A.,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 16-1-0147(1))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Plaintiff-Appellee U.S. Bank Trust, N.A.,

as Trustee for LSF9 Master Participation Trust’s application for

writ of certiorari filed on December 28, 2020, is hereby
accepted and will be scheduled for oral argument.   The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawaiʻi, February 18, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                 2